DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aneja et al. (Aneja) (Patent/Publication Number US 2012/0260635).
Regarding claim 1, Aneja discloses a diesel engine exhaust treatment system (10) for treating exhaust gases from a diesel engine of a land vehicle (170, 270), the diesel engine exhaust treatment system comprising first and second end portions (15, 17), an exhaust gas inlet (14), an exhaust gas outlet (60) (e.g. See Paragraphs [0040-0041 and 0060-0061]), and aftertreatment components for treating a flow of diesel exhaust (e.g. See Paragraphs [0040-0041]), the aftertreatment components comprising:
a. At least one diesel oxidation catalyst (22A), each said diesel oxidation catalyst comprising a diesel oxidation catalyst inlet coupled to said exhaust gas inlet and a diesel oxidation catalyst outlet (e.g. See Paragraph [0042] The term diesel particulate filter has been applied to components 22 and 26 because one of the primary functions of these components is to remove particulates from the exhaust stream. However, this does not preclude the inclusion of other exhaust treatment components therein or connected thereto. For example, in the embodiment of FIG. 1, diesel particulate filter 22 is shown subdivided into respective components 22A and 22B. Section 22A can comprise a diesel oxidation catalyst converter. A specific example of a diesel oxidation catalyst converter is a honeycombed cordierite ceramic material substrate coated with platinum and/or palladium as a catalyst, which can be included in cylinders or other housing subcomponents connected to or forming part of a housing for the diesel particulate filter.) (e.g. See Paragraphs [0042-0043]); b. At least one diesel particulate filter (22, 26), each said diesel particulate filter comprising a diesel particulate filter inlet coupled to said diesel oxidation catalyst outlet and a diesel particulate outlet (e.g. See Paragraphs [0042-0043]); c. At least one diesel exhaust fluid mixing chamber (34), said diesel exhaust fluid mixing chamber comprising a mixing chamber inlet coupled to each of the diesel particulate filter outlets and a mixing chamber outlet (e.g. See Fig. 7; Paragraphs [0044 and 0046]); d. At least one exposed selective catalytic reduction (SCR) converter (46, 50), each said SCR converter comprising an SCR inlet coupled to said second mixing chamber outlet and an SCR outlet (e.g. See Paragraph [0046] In the embodiment shown in FIG. 1, exhaust passing along flow path 40 is separated into a plurality of exhaust flow paths, such as bifurcated into two separate flow paths 42, 44. The gas flowing along pathway 42 reaches an inlet to a selective catalytic reduction converter (SCR) 46 and passes from SCR 46 to an outlet thereof and to a flow path 48. The gas flowing along flow path 44 enters an inlet to a second SCR 50 and exits from an outlet of SCR 50 to a flow path 52. The flow paths 48 and 52 in this example rejoin one another within the housing and exit from the housing at the exhaust outlet 60.) (e.g. See Paragraphs [0046-0047]; and e. At least one transfer pipe, each transfer pipe (48, 52) comprising a transfer pipe inlet coupled to each of said SCR outlets and a transfer pipe outlet coupled to said exhaust gas outlet, wherein the aftertreatment components extend in a lengthwise direction from the first end portion to the second end portion (e.g. See Paragraphs [0046, 0059, and 0061)).
Regarding claim 2, Aneja further discloses a second exposed selective catalytic reduction (SCR) converter (46, 50), each said SCR converter comprising an SCR inlet coupled to said second mixing chamber outlet and an SCR outlet, wherein said second exposed SCR converter also extends in a lengthwise manner from the first end portion to the second end portion (e.g. See Paragraphs [0046, 0052]).
Regarding claim 3, Aneja further discloses where said one diesel exhaust fluid mixing chamber (34) comprises an elongated chamber that passes exhaust in a first direction and then in second direction before delivery of said exhaust to an SCR so as to increase vaporization of the urea (e.g. See Paragraphs [0044-0045, 0056]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents: Honda et al. (Pat./Pub. No. US 8501104), Davidson et al. (Pat./Pub. No. US 2011/0099978), Schroeder et al. (Pat. No. CN 102292526A), Silver et al. (Pat./Pub. No. US 2020/0003099), Alano et al. (Pat./Pub. No. US 2017/0167344), Shiva et al. (Pat./Pub. No. US 10669912), and Kowada et al. (Pat./Pub. No. US 2010/0186393), all discloses an exhaust gas purification for use with an internal combustion engine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        September 24, 2022